Citation Nr: 0704731	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the right lower extremity.  

2.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the left lower extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from January 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for cold injury 
residuals of the right lower extremity and of the left lower 
extremity and granted 10 percent disability ratings for each, 
effective from August 5, 2003.  This case has been advanced 
on the Board's docket by reason of the veteran's age.  See 38 
U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's cold injury residuals of the right lower 
extremity are manifested by no more than complaints of pain 
and burning.

2.  The veteran's cold injury residuals of the left lower 
extremity are manifested by no more than complaints of pain 
and burning.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.31, DC 7122 (2006).

2.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.31, DC 7122 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006).  

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claims, as he was sent a notice letter in October 
2003 in which he was informed of VA's duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Although the October 2003 notice 
letter pertained to the veteran's claim for service 
connection for cold injury residuals, the Board finds that 
this VCAA notice letter was sufficient for providing notice 
as to the issues currently on appeal.  In that regard the 
Board notes that the claims for higher ratings for cold 
injury residuals,


following an initial rating assignment, are downstream issues 
from the original grants of service connection for those 
issues.  Grantham v. Brown, 114 F .3d 1156 (1997).  VA's 
General Counsel has held that no additional section 5103(a) 
notice was required for such downstream issues.  VAOPGCPREC 
8-2003 (Dec. 22, 2003). 

Thus, the Board finds that the VCAA notice requirements were 
satisfied by the RO's letter dated in October 2003, and the 
veteran has not been prejudiced by the notice and assistance 
provided by the RO.  In addition, it appears that all 
pertinent obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Further, the record reflects 
that the veteran underwent a VA examination in October 2003. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision since the veteran's claims are being denied herein, 
and no additional disability ratings or effective dates will 
be assigned.  

II.  Factual Background

Private treatment records show that in March 1999 the veteran 
underwent open heart surgery and placement of a prosthetic 
aortic valve.  A few months after the surgery, he developed 
painful purple areas in his toes and claudication, and was 
found to have had an embolic phenomenon occur, in which his 
body threw multiple emboli causing forefoot and toe ischemia 
bilaterally, known as "trash foot".  He was found to have 
peripheral vascular ischemia involving all ten toes, and 
underwent transmetatarsal amputation bilaterally in July 
1999.  He then developed infections at the sites of the 
amputations in both feet, and underwent debridement of the 
feet and revision of the transmetatarsal amputations with 
bilateral Chopart amputations in August 1999.

VA treatment records showed that in July 2003 the veteran was 
found to have no edema or clubbing in the extremities.  In 
September 2003 he had mild peripheral edema in the 
extremities.  

In support of his claim, the veteran submitted a September 
2003 letter from Dr. S., a private vascular surgeon (who 
treated the veteran in 1999), who indicated that the veteran 
had been seen for evaluation of bilateral transmetatarsal 
amputations, which the doctor indicated were "the result of 
peripheral embolic event around the time of coronary artery 
bypass grafting".  Dr. S. noted that the veteran had 
experienced burning pain in both feet since the ischemic 
event, and that "the combination of prior frostbite in both 
feet while in the service with a small vessel occlusive event 
could easily have contributed to the [veteran's] symptoms 
which are suggestive of a reflex sympathetic dystrophy".  

On a VA examination in October 2003, it was noted that the 
veteran reported that if he stands or walks too long he will 
have burning and stinging pain involving his feet.  On 
examination it was noted that the veteran could stand and 
walk normally with a cane.  A transmetatarsal amputation of 
both feet was noted, with healed wounds and without any skin 
problems.  Dorsalis pedis pulses were normal.  Neurological 
examination of the feet was within normal limits.  Sensation 
was normal to pinprick and light touch throughout the lower 
extremities.  Achilles reflexes were normal.  The impressions 
included residuals of frostbite of both feet and plaque from 
the aortic valve which had been replaced, causing occulation 
of the




small vessels of the feet and resulting in a transmetatarsal 
amputation.  The examiner (an orthopedic surgeon) opined that 
the reason for the amputation was because of plaque, from the 
aortic valve that was replaced, which caused thrombosis 
involving the blood vessels, and therefore the veteran had 
had to have amputations done.  The examiner opined that 
"[t]his had nothing to do with his frostbite or weak feet".  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran contends that he should be entitled to higher 
ratings for his service-connected cold injury residuals of 
the right and left lower extremities.  He claims that his 
toes were amputated, in part, due to his cold injuries of the 
lower extremities sustained in service.

By December 2003 rating decision, the RO granted service 
connection for cold injury residuals of the right and left 
lower extremies, and granted a 10 percent disability rating 
for each lower extremity, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Under Diagnostic Code (DC) 7122, a 10 
percent evaluation is warranted for the residuals of a cold 
injury manifested by arthralgia or other pain, numbness, or 
cold sensitivity.  A 20 percent evaluation requires 
arthralgia or other pain, numbness or cold sensitivity, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis). 

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected cold injury residuals of 
the right lower extremity, and/or for the service-connected 
cold injury residuals of the left lower extremity, has not 
been established.  While the veteran has


complained of pain and burning in his feet, there has been no 
objective evidence of tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  On VA examination in 2003, examination of his 
lower extremities was unremarkable.

Therefore, there is no suggestion that an evaluation in 
excess of 10 percent is justified.  While the veteran has 
contended that the amputation of his toes was caused by his 
frostbite in service, both the VA examiner's opinion and the 
private physician's opinion submitted by the veteran weigh 
against that contention.  As noted above, both the VA 
examiner and Dr. S have attributed the veteran's 
transmetatarsal amputations to the embolic phenomenon caused 
by his aortic valve replacement surgery/open heart surgery in 
March 1999.  In addition, while the veteran submitted a 
statement in June 2004, essentially expressing his 
disagreement with the findings made on VA examination in 
October 2003, there is no indication that the examination and 
clinical findings reported by the VA examiner regarding the 
veteran's feet were inadequate or incomplete.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As discussed above, a VA 
examination has failed to reveal symptomatology consistent 
with an evaluation greater than 10 percent for the service-
connected cold injury residuals of the right and left lower 
extremities.  Although the veteran has stressed the degree of 
pain and burning he experiences in his feet as a result of 
his disability, the Board notes that this symptom is already 
contemplated by the 10 percent ratings assigned.

The evidence as a whole demonstrates that the veteran's 
service-connected cold injury residuals of the right and left 
lower extremities are no more than 10 percent disabling, on 
each side.  Moreover, in this case involving an initial 
rating on the granting of service connection, the evidence 
shows that service-connected cold injury residuals of the 
right and left lower extremities have each been no more than 
10 percent disabling since the effective date of service 
connection in August 2003; thus higher "staged" ratings are 
not warranted during any time since the effective date of 
service connection.  Fenderson v. West, 12 Vet.App. 119 
(1999).  As the preponderance of the evidence is against 
higher ratings, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board also notes that, pursuant to 38 C.F.R. § 
3.321(b)(1), ratings are to be based as far as practicable 
upon the average impairment of earning capacity.  However, in 
those exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is  a finding that the case represents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Based upon the record before us, therefore, there is no 
objective evidence that the veteran's service-connected cold 
injury residuals of the right and left lower extremities have 
had any adverse effect upon his ability to obtain and 
maintain employment.  Moreover, there is no indication that 
he has had frequent periods of hospitalization for treatment 
of these conditions.  Thus, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

The Board views with admiration this veteran's honorable and 
valorous service, for which he received the World War II 
Victory Medal, the European African Middle Eastern Ribbon 
with three bronze stars, and the Purple Heart Medal for 
wounds sustained in action against0 the enemy.




ORDER

A rating in excess of 10 percent for cold injury residuals of 
the right lower extremity is denied.

A rating in excess of 10 percent for cold injury residuals of 
the left lower extremity is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


